Per Curiam,
When this case was here on the former appeal, 249 Pa. Í15, from the decree dismissing a petition for a bill of review, we held it to be error for the court to undertake to determine the merits of the controversy until after it had decided that fraud had been sufficiently alleged and proven to give it jurisdiction, and reversed with a procedendo. After the filing of the remittitur, the court proceeded with the cause and found that “no 'fraud had been shown to induce us to change our former decree confirming the auditor’s report,” and dismissed the petition for the bill of review. The petitioner has taken this appeal. A review of the testimony has not convinced us that the court committed error in finding that no fraud was shown to have entered into the decree or induced it, and we, therefore, see no reason for interfering with the discretion of the court in entering the decree dismissing the petition.
Decree affirmed.